Order entered March 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00306-CV

                        IN RE MARVIN WAYNE GRAVES, Relator


                  Original Proceeding from the 15th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 059700

                                           ORDER
       Relator has filed a petition for writ of mandamus contending that the trial court has failed

to take action on his motion under Chapter 64 of the Texas Code of Criminal Procedure for

forensic DNA testing and his subsequent motion for appointment of counsel to assist him with

his motion under Chapter 64. So that this Court will have a complete record upon which it can

rule on the petition for writ of mandamus, the Court ORDERS the Grayson County District

Clerk to file a clerk’s record by Friday, March 14, 2014 including any motions filed by relator in

Trial Court Cause No. 059700 from January 1, 2012 forward related in any way to forensic

DNA testing or any orders of the trial court on any such motion filed by relator.

                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE